Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 8/11/2020 are approved by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 20160001362).
Regarding claim 1, Lee discloses silver powder for ink or paint (para 0011), the silver powder comprising multiple particles containing silver as a main component (para 0007-0009, 0047), wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0008) and has a largest plane that is a lattice plane (111) (see Fig. 1), to the total number of particles, is not less than 95%.  Also see claims 1-2, Table 1 and the abstract.
Regarding claim 2, Lee discloses the silver powder according to claim 1, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para 0044).  The phrase “water-dispersible” is interpreted as “capable of dispersing in water”.  Since the claimed and prior art silver powders are identical in structure and composition, a person having an ordinary skill in the art would reasonably expect the prior art silver powder to possess the claimed characteristic: water-dispersible.
Regarding claim 3, Lee discloses the silver powder according to claim 1, wherein a median size D50 is not less than 0.1 um and not greater than 10 µm (para 0039)
Regarding claim 4, Lee discloses the silver powder according to claim 1, wherein a standard deviation of particle sizes is not greater than 5 µm (para 0040).
Regarding claim 5, Lee discloses the silver powder according to claim 1, wherein an average thickness Tave is not greater than 300 nm (para 0041).

Regarding claims 7 and 8, Lee discloses ink and paste comprising the silver powder according to claim 1 (paste for printing printed circuits is interpreted as “ink” because there is no distinction provided between them in the specification).
The above claims are anticipated by the reference.  The above claims also would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that overlapping ranges (median particle size, standard deviation, average thickness, and aspect ratio) and choosing the over lapping portion of the ranges taught in the prior art to meet the claimed ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (WO2016/125355, US 2017/0326639 is relied upon below as an English-equivalent for the rejection purposes).
Regarding claim 1, Lee discloses silver powder for ink or paint (para 0016), the silver powder (silver aggregates, para 0027-28) comprising multiple particles containing silver as a main component (para 0011-12) wherein a ratio of the number of particles which are flake-like and each of which has a monocrystalline structure (para 0049) and has a largest plane that is a lattice plane (111) (see Fig. 1), to the total number of particles, is not less than 95% (examples 1-3 show all fine particles of which main components is silver).  Also see claims 1-2, Table 1 and the abstract.
Regarding claim 2, Lee discloses the silver powder according to claim 1, wherein the silver powder is water-dispersible (dispersion liquids in which water and alcohol are used, para 0051).  The phrase “water-dispersible” is interpreted as “capable of dispersing in water”.  Since the claimed and 
Regarding claim 3, Lee discloses the silver powder according to claim 1, wherein a median size D50 is not less than 0.1 um and not greater than 10 µm (para 0011, 0038).
Regarding claim 4, Lee discloses the silver powder according to claim 1, wherein a standard deviation of particle sizes is not greater than 5 µm (para 0044).
Regarding claim 5, Lee discloses the silver powder according to claim 1, wherein an average thickness Tave is not greater than 300 nm (para 0045).
Regarding claim 6, Lee discloses the silver powder according to claim 1, wherein an aspect ratio (D50/Tave) is not less than 4 (para 0046).
Regarding claims 7 and 8, Lee discloses ink and paste comprising the silver powder according to claim 1 (paste used in the inkjet method for printing printed circuits is interpreted as “ink” because there is no distinction provided between them in the specification).
The above claims are anticipated by the reference.  The above claims also would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that overlapping ranges (median particle size, standard deviation, average thickness, and aspect ratio) and choosing the over lapping portion of the ranges taught in the prior art to meet the claimed ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
1/12/2022